96 S.E.2d 713 (1957)
245 N.C. 583
Junius D. GRIMES
v.
VIRGINIA ELECTRIC & POWER COMPANY and the City of Washington, N. C., a corporation.
No. 27.
Supreme Court of North Carolina.
February 27, 1957.
*714 Rodman & Rodman, Bryan Grimes, Junius D. Grimes, Jr., Washington, N. C., for plaintiff-appellant.
James B. McMullan and L. E. Mercer, Washington, N. C., for defendant City of Washington, appellee.
Spruill & Spruill, Rocky Mount, for defendant Virginia Electric & Power Co., appellee.
HIGGINS, Justice.
The question presented is whether the plaintiff's grant to Virginia Electric & Power Company authorized it in turn to grant to the City of Washington the right to attach electric lines and appurtenances, including a crossarm, to the power company's poles. The plaintiff contends he is entitled to collect compensation for the increased servitude thus placed on his land. On the other hand, the defendant contends the plaintiff's grant was to the Virginia Electric & Power Company and to its successors and assigns, and permitted it to make the assignment to the City of Washington.
The answer to the defendant's contention is that the Virginia Electric & Power Company has not assigned anything. It still retains its right to maintain its full complement of wires and other facilities and to transmit electricity within the full limits of its grant. The contract between the defendants permits the power company to retain all its facilities and, in addition, permits the City of Washington to transmit its own current by means of its own wires attached to the power company's poles. The plaintiff was not a party to the contract between the defendants. The additional lines of the city, with the right to enter upon the lands for maintenance purposes, place an additional burden on plaintiff's land without his consent. Two power companies enjoy an easement over his land. He granted only one.
Any additional burden beyond the grant entitles the landowner to just compensation. Carolina Power & Light Co. v. Clark, 243 N.C. 577, 91 S.E.2d 569; Hildebrand v. Southern Bell Tel. & Tel. Co., 219 N.C. 402, 14 S.E.2d 252; Crisp v. Nantahala Power & Light Co., 201 N.C. 46, 158 S.E. 845; Rouse v. City of Kinston, 188 N.C. 1, 123 S.E. 482, 35 A.L.R. 1203; Teeter v. Postal Telegraph-Cable Co., 172 N.C. 783, 90 S.E. 941; Hodges v. Western Union Telegraph Co., 133 N.C. 225, 45 S.E. 572; Phillips v. Postal Telegraph Cable Co., 130 N.C. 513, 41 S.E. 1022; Mordecai's Law Lectures, 2d Ed., Vol. 1, pp. 467, 469, 470.
*715 The plaintiff is entitled to go to the jury on the question of just compensation for the additional burden placed upon his land.
Reversed.
RODMAN, J., took no part in the consideration or decision of this case.